Textile names and related labelling of textile products (debate)
The next item is the recommendation for second reading by Mr Manders on behalf of the Committee on Internal Market and Consumer Protection on the Council position at first reading with a view to the adoption of a regulation of the European Parliament and of the Council on textile fibre names and related labelling and marking of fibre composition of textile products and repealing Council Directive 73/44/EEC, Directive 96/73/EC of the European Parliament and of the Council and Directive 2008/121/EC of the European Parliament and of the Council (13807/4/2010 - C7-0017/2011 -.
rapporteur. - (NL) Mr President, I want to thank everyone and, in particular, all the shadow rapporteurs for the excellent cooperation we have experienced. I want to thank the Commission for the way in which we have worked together. I also want to thank the Council, because I believe that, thanks to the Hungarian Presidency, we have broken the impasse on this particular issue. What I am particularly happy about is the fact that this is a regulation and not a directive. I take the view that regulations are the right tool for completing the Internal Market, which is, incidentally, what Professor Monti also clearly demonstrated in his research.
We are producing too much legislation that is implemented at various levels, and because of that the Internal Market is failing to function as it should. I am happy that this issue is being discussed in this case and I note that we have, indeed, improved a number of things on that score. The proposal was dealt with by the Committee on Internal Market and Consumer Protection. In the original proposal, there was, in fact, hardly any mention of the consumer; we, as politicians, understood that we also have to protect the interests of the consumer in this report, as, indeed, we have done.
There are several important considerations and here I am thinking, in particular, of research into allergic reactions. The Commission has indicated that it is prepared to carry out a study of these important issues. It will present the study by 30 September 2013 at the latest and incorporate the positive results from the study into additional legislation. The Council has stated that it would be willing to help think things through, if the result is positive and attainable.
Let us consider allergic reactions and chemical substances - we are witnessing increasing numbers of consumers developing allergic reactions when wearing certain clothes or eating, smelling or inhaling certain products. We believe it is necessary to examine the possibility of warning consumers of such potential allergic reactions. Very often, deceptive trade practices are also going on. In fact, they have been prohibited in the European Union since 2005, but we can see that there is too little clarity about the country of manufacture when it comes to made-in labels.
There is too little legislation available, which means that it is quite often abused. We have also asked the Commission to examine the possibility of laying down clear laws and conditions, in order to ensure that manufacturers who claim a particular product was manufactured in, say, the Netherlands, Italy or Germany can guarantee that that really is the case. We do not want situations where 99% of a product is made in China and only the finishing jobs are carried out in one of the Member States of the European Union, but the lovely 'Made in Europe' label is still attached to it.
This would also cover counterfeiting, for example. What I am particularly pleased about is the fact that we are opening the door to modern technologies, that we are not sticking with simple old-fashioned textile labels in textile products and that we are actually going to look into the possibility of using modern technologies in order to provide the consumer with the best possible information. The Council has already directly agreed to labels indicating whether garments contain animal products, because it is becoming more and more difficult to work out whether a piece of fur is real or fake, and there are a great number of consumers for whom that kind of information is important.
The upcoming study by the European Commission is particularly intended to eliminate barriers to the proper functioning of the Internal Market and to anticipate developments in the area of electronic commerce. Because, if we want there to be more e-commerce, then we have to ensure there are European standards for labelling. I hope this study will lead to clarity on this.
It also seems to me that, in the modern world, we no longer need to put 23 languages on a label, because modern technologies can provide improved solutions to this problem.
I hope that the Council's statement tomorrow will be a positive one and that it will assure us of a positive result, and I wish to thank everyone who has contributed to that positive result.
President-in-Office of the Council. - (HU) Mr President, Commissioner, Mr Manders, ladies and gentlemen, it is a great achievement that a second-reading agreement has been reached on the proposal concerning a regulation on the naming of textile fibres and the related labelling of textile products. This would not have been possible without the close cooperation of the three institutions.
Allow me to convey the appreciation of the Council to the European Parliament for the excellent cooperation. I would like to thank especially the rapporteur, Mr Toine Manders and his colleagues for the highly valuable work they have contributed to this process. I also appreciate the work of the Swedish, Spanish and Belgian Presidencies, because the current result is due to their work of superior quality.
The Commission has been a very constructive and cooperative partner throughout the whole period, and thanks are due to them as well. If all proceeds as planned, the Council will be able to adopt the text of the regulation in early autumn, and therefore the legislation will be applicable from 2012.
This regulation will significantly contribute to the operation of the Internal Market, and will strengthen competition in this important sector. The simplification and development of the present regulatory framework for the development and application of new textile fibres will motivate innovation in the textile and clothing industries. Users of the fibres as well as consumers will be able to enjoy the benefits of the new and innovative products sooner.
The Hungarian Presidency believes that the regulation will provide greater legal certainty for economic operators, and will improve consumer protection on the Internal Market.
As a result of the provision on revision the co-legislators can make informed decisions because the Commission will conduct an in-depth survey on further compulsory labelling requirements. These may include handling instructions, standardisation of sizes, indication of country of origin and allergens, electronic labelling and other new technologies.
In their draft joint declaration, the European Parliament and the Council emphasise that they attribute particular importance to the traceability of textile products and the use of new technologies.
We hope that the Commission will pay special attention to these issues in its report. Until then, this piece of legislation will allow rapid authorisation of new textile fibres.
The regulation states that the label must include the accurate fibre make-up, but it also introduces a new labelling requirement concerning non-textile parts of animal origin. As Mr Manders has indicated, as a result consumers can make much more informed decisions. Furthermore, the fact the legal instrument was created in the form of a regulation will improve legal certainty in this field. Congratulations, once again, and thank you for your attention.
Mr President, ladies and gentlemen, I thank the rapporteur, Mr Manders, together with all the other shadow rapporteurs and the Committee on the Internal Market and Consumer Protection (IMCO) for their work towards reaching an agreement after difficult negotiations. I believe it is crucial to reach an agreement at second reading because it will allow citizens and businesses to benefit more quickly from new fibres and innovative products resulting from it, and national governments will be able to reduce costs.
Once again I thank the House for contributing to the interinstitutional debate through the amendments presented, some of which have given particular emphasis to the political dimension and consumer interest in this issue. In fact, at the first reading of this report when it was adopted by Parliament with a large majority, it was stressed that we need to launch a broad debate on the labelling of textile products, including the issue of origin marking and we proposed to extend the scope of the regulation to certain sectors. As you all know, the negotiations with the Council in the following months called for flexibility from all sides to identify workable solutions for the institutions.
I believe that the agreed text is a balanced compromise that incorporates many of the amendments presented by Parliament and leaves room for further developments in the near future, which - as Mrs Győri pointed out during her speech - is very important. In the short term, or as soon as the new regulation comes into force, consumers will have more information about the presence of non-textile parts of animal origin and will also have access to information on the full composition of textile products.
Another immediate result of the new regulation is simplification, since the Commission will turn a detailed technical attachment of more than 50 pages into harmonised European standards. However, even more importantly, the immediate results of this regulation are not the last stage of the process. On the contrary, they are a starting point for further analysis and for improving the legislation. In fact, in the short term the new regulation provides a comprehensive review clause which invites the Commission to set out, where necessary, further labelling requirements in this area. The Commission will then make suitable legislative proposals in the areas which require greater harmonisation. It is my intention - and I hereby take on the commitment before Parliament - to deal with this review both immediately and thoroughly.
We are already preparing for the task of consulting consumers on some fundamental questions, namely: what kind of information is important and how should it be made available; in what way should technological developments, such as electronic commerce, affect the purchase of textile products; to what extent does the growing need for traceability, sustainability and corporate social responsibility influence the textile fibre market; how can we make better use of available technology in the digital age; how can we, as institutions of the European Union, adapt our laws to the growing needs of citizens regarding ethical, social and environmental issues.
Mr President, these are just a few of the topics on which work has already started. As you can imagine, origin marking will undoubtedly be one of the priorities and core elements of our work. The review will therefore provide an opportunity to reaffirm my support for origin marking and clarify this issue once and for all, as it is an essential instrument for the competitiveness of European companies and the health of EU citizens. We will examine this matter in depth in order to provide clear rules, prevent misleading information and facilitate responsible choices by consumers when purchasing textile products.
As stated by the rapporteur, Mr Manders, the Commission will also evaluate the link between allergies and chemicals used in textile products. Specific analysis in this field will be able to indicate the best way to use existing legislation, such as REACH. Let me explain briefly: through the use of origin marking, buyers will be sure they are buying a textile product that is not harmful to their health nor that of their children because the labelling will comply with all the rules of this important regulation which, at the cost of significant sacrifices, European institutions have imposed on all industries in this sector.
The review clause - and again I thank the Council for having stressed its importance and declared their willingness to work with the Commission immediately to transpose the regulation - requires the Commission to submit a report, possibly followed by a legislative proposal, by 30 September 2013. I am determined to cut down the time required and have already instructed my staff to start work.
Mr President, Commissioner, ladies and gentlemen, we have finally reached an agreement on this important dossier, thanks to a great effort from everyone to find common ground between the divergent positions of Parliament and the Council. My goal was, is and will be to ensure that binding rules are adopted on textile product origins, since consumers and businesses must absolutely be protected. I believe that the compromise reached today is a very good result.
I urged my fellow Members to fight the Council, and I use the word 'fight' with good reason, because negotiations have not been at all easy. We fought not only to achieve origin markings but also for traceability. The latter represents a key piece of information for the consumer before a product is purchased. Today, European consumers find textile products labelled 'Made in Italy', 'Made in Germany' or 'Made in France', when in fact they have been almost entirely produced elsewhere.
We also ask for new labelling technologies, such as microchips and Radio-Frequency Identification (RFID), to be used in order to combat product counterfeiting. It is true that we have expanded the scope of the proposal for a regulation because we believe that the textile sector urgently needs greater protection. The joint declaration to be adopted by Parliament and the Council shows the importance of traceability and origin marking. I do not hide the fact that the Council's volte-face makes me confident for the future.
We await with great interest the study requested from the Commission, whom we thank once again for their cooperation, and I thank the Mr Tajani sincerely for having just committed himself to reducing the timescales involved, because the textile industry is in urgent need. We cannot leave unheeded our citizens' need for truthful product information. After all, we are all consumers and reaching this objective is in everyone's interest.
Mr President, Commissioner, ladies and gentlemen, I would also like to say a very big thank you for the excellent compromise that we have reached. The rapporteur, Mr Manders, in particular has done some sterling work and he ensured that we experienced truly excellent cooperation here in the European Parliament. We have come a long way since the Commission tabled its original proposal. It was a mainly technical proposal and it was one that only contained benefits for businesses. Fortunately, however, by working on the proposal here in the European Parliament, we succeeded in incorporating elements that make this legislation beneficial for consumers, too. I believe that this is absolutely crucial.
As a result, we will have better labelling and a higher level of safety for consumers once we have finally implemented this legislation. The most important aspect for me and for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament was to ensure that the textiles that are sold on the Internal Market do not cause health problems. We are therefore very pleased that the requirement for there to be no residues of hazardous substances in our textiles that could give rise to allergies was successfully voted through - and, as the Commissioner has just said, that we are to have a study carried out to ensure that this is the case. This is absolutely vital and it is something that we in the S&D Group are very pleased about.
We also agree that traceability and origin are extremely important, and this is also the type of information that consumers are very keen to have. Personally, I also hope that we can achieve a little bit more than this and that we might also be able to have harmonised clothes sizes and use new technologies in our labelling of textiles in the future. I do think that we have achieved a great deal, however. It should be a lesson for us that, when we lay down legislation here in the EU, it is important for it to benefit both businesses and consumers at the same time. That is the best way to ensure that we have a well-functioning Internal Market. I would like to finish by expressing my sincere thanks once again to all my fellow Members for their outstanding cooperation. I think we have achieved a very good result.
on behalf of the ALDE Group. - (RO) Mr President, first of all, I would like to congratulate our rapporteur Toine Manders for the fine job he has done and for the perseverance he has shown in the negotiations with the Council on this proposal for a regulation.
I welcome the agreement which has been reached with the Council at second reading. I believe that this is an agreement which, although it can be improved, will boost the competitiveness of the textile industry, while at the same time providing consumers with better information. This agreement has a large number of positive points. Firstly, the procedure for including new fibres in Annex I has been simplified. This will help reduce the administrative costs for the textile industry and allow this money to be reallocated to innovation. This measure will also benefit consumers as innovation is encouraged.
I also think that this regulation will offer benefits to consumers due to the labelling requirements. Providing consumers with sufficient information so that they can make an enlightened choice is a completely natural step. The discussions about the labelling have lasted longer than the Commission initially proposed. However, I think that this can only benefit European consumers. I agree that we need more time to evaluate the impact of some additional labelling requirements, especially regarding origin, the care treatment method and the introduction of a harmonised size labelling system. This is why the study carried out by the Commission marks a first step forward.
Finally, I believe that the labelling requirement for non-textile parts of animal origin is a sign of real progress as it is consumers who do not want the textile products they buy to contain such materials. I think that, as a whole, this regulation will help deepen the single market for textiles, a move which I fully endorse.
Mr President, simplifying the binding legal framework in respect of the labelling of textile products is intended to encourage the development of new textiles and their introduction onto the market. The proposal we will vote on tomorrow differs significantly from that put forward by the European Commission, which mainly consisted in technical changes simplifying legislation already in force.
The original aim of the report was to speed up the procedure for registering the names of new textiles, in order to provide effective support for innovation in the European textile and clothing industry, while at the same time making it possible for consumers to benefit more rapidly from modern products. Despite the fact that work on the simplification of procedures has slowed down during the more than two years spent on this dossier, I would note that Parliament proposed extending the original scope of the regulation, in particular to include provisions concerning the country of origin of textile products, so I am glad that a balanced compromise has been reached. I would point out, however, that my group decided to approve the proposal in its initial version, which provides rapid benefits for business and consumers. We proposed right from the start that work on these issues should not take place in the context of the technical report. The Commission will therefore be asked to carry out a more in-depth analysis of the issue of mandatory 'made in' labels for textile products manufactured outside the EU, and by 2013 it will produce a report on the possible launch of a system for country-of-origin labelling for products. This report may be accompanied by a legislative proposal.
The compromise between Parliament and the Council also guarantees that labels on clothing products will provide information regarding the use of materials of animal origin. If work is to be carried out in future on new opportunities for informing consumers about textile products, for example Europe-wide size harmonisation or RFID technology, let us remember to take a pragmatic approach, in line with consumers' expectations and what industry can achieve.
Mr President, we say that consumer power is important, and if we are serious about this we clearly must also give consumers the opportunity to use their power. We must ensure that they have adequate product information etc. to be able to make wise and informed choices. I would therefore like to thank our rapporteur, Mr Manders, in particular for his persistence and commitment to ensure that the report includes the consumer perspective. I would also like to thank the shadow rapporteurs, who have shown a great deal of commitment to increasing consumer power. As shadow rapporteur, I have tabled an amendment on behalf of the Confederal Group of the European United Left - Nordic Green Left concerning origin labelling, mandatory labelling of animal products and ethical and environmental labelling. It has not all been included, but I am very pleased with the compromise that we now have and I would like to express my support for it.
There is a lack of information when it comes to chemicals and various products used in textile manufacture. The Commission has promised to carry out a study of this, and I would simply like to emphasise how very important it is that we have such a study done in order to be able to protect public health and combat allergies, among other things, in which we have seen a significant increase. We need to be able to see, and, where present, substantiate the connections that exist.
I am also pleased that parts of textile products of animal origin are also to be labelled, and I wanted to use my speaking time to say thank you to everyone for their excellent work to increase consumer power. Thank you.
Mr President, ladies and gentlemen, the measure in question is designed to replace three obsolete directives and relates to the labelling of textile products entering the European Union and the registration and naming of the substances they are made of.
A text was adopted at first reading which called for labels to indicate the place of origin as well as a complete and mandatory list of the product's composition. Unfortunately, the Council's position appears to contradict the text approved by Parliament since, in particular, it is against any reference to origin marking and the introduction of traceability in textile product labelling.
Just to get the measure approved at the second reading, the Internal Market and Consumer Protection (IMCO) Committee has agreed to a text which does not satisfy us because it does not provide for origin marking. We will therefore vote against it, because the aim of providing consumers with correct and accurate information about the origin and composition of the product has not been met.
(IT) Mr President, Commissioner, Minister, ladies and gentlemen, through this new regulation on textile product labelling, which we will vote on in plenary tomorrow, Europe will reach an objective it has been pursuing for years. However, it can only be considered a first step towards comprehensive legislation to protect all European consumers by indicating the country of origin and adopting a new and accurate traceability mechanism.
I welcome the invitation to the European Commission to draft a legislative proposal for the adoption of new, more accurate and complete labelling systems. These will offer greater information about the characteristics and origins of textile products imported from third countries and sold in the European Union, thereby protecting consumers from false, improper and deceptive claims of origin. I hope it will encourage innovation in textiles and clothing, making it easier for consumers to benefit from innovative products.
The proposal also supports the European manufacturing industry and guarantees its business in the global context. Finally, through these measures Parliament is sending the governments of the Member States a positive message in order that they will consent to the introduction of textile product traceability. This will provide consumers with more comprehensive and truthful information than under current legislation on origin marking and avoid them being misled.
We now need the regulations on textile product labelling to be extended to all other market sectors, thereby coordinating the various legislative proposals and insisting that the fibres and textiles proposal, as well as the general origin marking regulation approved in Strasbourg last October, are adopted the Council in short order. As Mr Tajani has already emphasised, the deadline of 30 September 2013 is too distant. We are therefore relying on his stated commitment to bring it forward.
(ES) Mr President, I should like to start my speech by congratulating all those who have made it possible to reach an agreement.
It is a report that we should all welcome because it affects the day-to-day lives of all members of the public, but, in the constructive spirit characteristic of me, I should like to point out a few things.
To begin with, I should like to draw attention to the importance of providing consumers with information that is precise and relevant, but above all comprehensible and uniform, regarding the components of textile products: exhaustive information is useless if the public is then unable to decipher it. We have achieved a step forward that is necessary but not enough: we must make further progress and protect the most vulnerable members of the public.
Ladies and gentlemen, it is essential to establish a European size labelling system based on body measurements, because the first thing we look for when we go to buy clothes is the size. We must therefore be much more ambitious and seek the harmonisation of sizes.
(SV) Mr President, I would like to thank Mr Manders and offer particular praise for the fact that the request that parts made of animal fur be identified has now been included. Labelling is good for consumers, as we all know. We also know how important it is to have freedom of choice, and in order for consumers to be able to make considered choices it is necessary to have good information that is truthful and easy to understand. In this regard, I have a problem with origin labelling. Modern products are often made up of textiles and parts from different countries and it is almost impossible to correctly label an item of clothing with its origin. Mr Manders touched on this himself: where do we draw the line, what should we label and how much should come from a particular country?
In the modern global world, origin labelling could be a way of enabling consumers to be well-informed and to make the right choices. However, it could also be a sign of hidden protectionism, and sometimes when I hear these speeches I feel that I can both hear and see this. It is open borders and free trade that has made Europe rich and Europe's consumers know that. Thank you.
(DA) Mr President, the textile industry is a global industry. The clothes that we wear have often been around the world before they end up with the EU's consumers as finished products. This report is comprehensive, thorough and very technical. Finding the right balance between competitiveness, consumers' right to information and the possibility of traceability at global level is difficult. Consumers have a right to know what chemical substances were used in the manufacture of a product, where the raw materials come from and other relevant information. However, how do we find the balance between an endless declaration in the collar of an item of clothing and a small label that simply says that the clothing should not be washed?
Labelling must be unambiguous and provide clear information to enable citizens to make their choice according to their own conceptions. This compromise is a step in the right direction. However, the study by the Commission will not be carried out until 2013. This study is to form the basis for how consumers, via the labelling, can obtain 'accurate information on the country of origin and additional information ensuring full traceability of textile products'. I hope that this basis will translate into a sensible and useable piece of legislation. 2013 is still a long way off, so I am pleased that the Commissioner wishes to bring forward the date for legislation that will provide full information for consumers. Thank you Commissioner. The European Conservatives and Reformists will vote in favour of the proposal.
(FR) Mr President, in 2005 the abolition of textile quotas left the doors of the Union wide open to all kinds of dumping. That was disastrous for employment and the environment, and, despite appearances, it is disastrous in the long term for consumer health.
It is high time that we introduced measures aiming to protect and develop jobs and to promote know-how among textile employees, as well as consumer health. Even though we wanted to go further, we are approving the proposals that have been submitted to us concerning origin labelling, the study on hazardous substances and the mandatory marking of the fibre composition of textiles. We must still make sure that we have the resources to implement this protection and information in all the Member States and to take action against offenders.
Yes, we must make sure that we have the resources to combat counterfeiting - at the borders of the Union, for example, but also in the very heart of the Single Market. This is a question of political will. It has to be said that, unfortunately, more resources are being put into tracking down Tunisians at the French-Italian border than into combating the sale of counterfeits.
If we consider that fact, then, it is clearly better to be a commodity than a human being in Europe. We must change this.
(IT) Mr President, ladies and gentlemen, while thanking the President of the Commission and Mr Tajani for their efforts, we of Lega Nord must say that we are completely and utterly dissatisfied.
This debate seems surreal to me. It is a con, a downright con. Some excited left-wing Members are suggesting that we agree on uniform sizing, while we do not know the origin of the goods worn by consumers. So much for free market! I would like the surreal debate of this Tuesday evening - which was held in a half-empty Parliament - to be heard by a few thousand of the manufacturers that survived the crisis in the sector.
I understand the logic of compromise, but the current text destroys the one which resulted from the first reading and was voted for by an overwhelming majority. It was a balanced text that took account of the needs of both producers and consumers. Since then it has been a complete fiasco: if I am not mistaken only two out of the 27 Member States have asked that the consumer be informed of the composition of garments, and the Hungarian Presidency of the Council has ignored this fact. Is this not yet another demonstration that Europe is light years away from the interests of citizens, be they producers or consumers?
(HU) Mr President, ladies and gentlemen, Mrs Győri, please let me divide the topic of labelling textile products into two important issues. The first important issue is that it is necessary to indicate where, which country a textile product originates from. The other important issue is of course that the materials the textile product is made of should also be indicated accurately. A single system of regulations is of course beneficial in both cases.
If we take a look at the first issue, namely, the origin of products, it makes sense to begin with the cliché that there is an ongoing crisis in the European Union that is due mainly to the fact that production industries, for example the textile industry, were outsourced to different countries in the Far East for easy and quick profits, and therefore production in the European Union has declined.
We have to find the breakout points that will help the European Union overcome the crisis. The textile industry is especially such a sector, along with, for example, agriculture, machine production or tourism.
European manufacturers are at a marked disadvantage in the textile industry, because the dumping of cheap and poor quality products from the Far East makes it impossible for European manufacturers to make progress.
Country of origin must be indicated, and I would definitely support even the indication of the EU Member State, trusting the wisdom of costumers who support their own economies, as everyone will see, say, a Bulgarian, a Czech, a Hungarian or a German person, that they are buying a product manufactured in their own country.
We must protect our markets with new technologies, and the quality of materials must be indicated, backed by strict laboratory testing.
- (CS) Mr President, it was one year ago last week that a very comprehensive bill on labelling textile products, as tabled by our Committee on the Internal Market and Consumer Protection, was passed by a large majority at first reading. I greatly applaud the work of the rapporteur, Toine Manders, and others who negotiated up to the last minute with the Council on a compromise at the second reading, which allows the more rapid introduction of new fibres in European manufacturing and improves product safety.
I must express regret, however, over the fact that the Council has so stubbornly refused to introduce country of origin labelling and to harmonise size labelling. I am very disappointed with the approach of the Council, which deprives consumers of the right to find out before purchasing where a significant part of a product was made. After all, this not classified information. It will reinforce the promotion of high-quality European brands, and will rightly inspire pride in citizens for what Europeans still manage to produce, despite the competition from cheap labour. If consumers know where a product was made, they will also more easily avoid purchasing hazardous products, of which there are still very many, despite improved controls. This is absolutely not about protectionism.
I am pleased that the Commission, at least, is prepared to present an impactsassessment by September 2013, which, apart from country of origin, will also focus on harmonised methods for treating products, size labelling, and the inclusion of information on hazardous substances, allergens, flammability and so on. It remains to be seen whether this will have any effect in two years' time on the Council, which protects the interests of businesses importing textiles from third countries more than it protects European producers and consumers. It is also up to us, however, to convince people about this, not only here in Brussels, but also our governments at home, if we want to achieve these goals. I would like to end by thanking Toine Manders once again, as well as the Commissioner and everyone else, for today's result.
(IT) Mr President, ladies and gentlemen, this proposal for a regulation is worthy of support because it helps to simplify and harmonise the different laws in the Member States. The proposal sends out a signal that is in line with the Commission's proposals on small and medium-sized enterprises and the strategies to stimulate European competitiveness in the manufacturing sector. The regulation also implicitly rewards product innovation and contributes to greater transparency in the process.
However, I would point out that the compromise reached with the insertion of the review clause and the joint statement by Parliament and the Council on origin marking - the political significance of which is not lost on me - could set a precedent and compromise the outcome of the difficult negotiations between the Commission, Parliament and the Council on the complex issue of origin marking for non-EU products, which Parliament approved at first reading last October and which concerns non-textile products also.
It is high time that the Council acknowledged once and for all the democratic will expressed here by the majority of MEPs. However, despite these concerns, we will vote in favour of the proposal for a regulation.
(IT) Mr President, ladies and gentlemen, while on the one hand this report contains useful measures designed to simplify and harmonise this area, on the other hand I oppose it because we did not manage to include a reference to origin marking within the text. This measure would have been of fundamental importance for the textile sector, and would have provided a guarantee for European citizens and consumers.
Our main competitors, such as the United States, Japan and even China, have already been applying a similar rule on imported products for some time. Who knows why, but Europe seems to consider this point to be completely irrelevant and extraneous. The issue, however, is anything but trivial: labels with origin marking can help prevent fraud, as well as protect quality. Just last week in Prato, my hometown, more than 73 000 counterfeit items were seized and the majority of them were textile products.
Counterfeiting, imitations, extremely low-cost manufacturing in the Far East, and so on, have brought our textile and manufacturing sector to its knees, and Europe ignores our every request. Forgoing origin marking is, sadly, only the latest terrible idea.
(The speaker agreed to take a blue-card question under Rule 149(8))
(IT) Mr President, I am addressing the Members from the Lega Nord party to ask what their party has done during the negotiations and the trialogue, since I personally, together with the Group of the European People's Party (Christian Democrats), asked them to make an active contribution.
It is right to criticise, but it would be better to work together to achieve tangible results and not just reel off slogans.
(IT) Mr President, during the first reading in committee, a completely different text - one including the product origin certificate - was approved. It is not clear why the Council and the Commission gave up on this point: we do not intend to give up, and so we are voting against the report precisely because the origin certificate has been omitted.
(IT) Mr President, Commissioner, ladies and gentlemen, we are all here to assess a text that certainly contains a few gaps, since I think that - as is often said in this House - we all wanted something more ambitious. However, we are also all aware that we are on the right track. Obviously, a clear and mandatory labelling system for all items of clothing allows for greater control and means that fraud and illegality can be combated more effectively.
For example, there was practically unanimous praise for the fact that this text makes it obligatory to indicate where trimmings are of non-textile animal origin. We hope that this will make for a more effective fight against the heinous trade in dog and cat furs, which are used as trimmings on garments placed illegally on our market. We had hoped for a more ambitious plan including an indication of the place of origin, or at least immediate origin marking for products from those third countries that are notorious for not respecting any rules or regulations protecting consumers, workers, the environment or children - rules and regulations which are now established practice in Europe and represent a genuine guarantee for our consumers and citizens. I should like us all to remember, however, that this is a battle we must win together and by working as a unit because, as Mrs Comi pointed out, this fight began a long time ago and today we are marking important progress.
The consumer consultations that the Commissioner has pledged to carry out will be a fundamental step, not only for the textile sector but also for all those sectors in which Parliament has often questioned the general public's desire for information concerning place of origin. I think that this information will be at the top of consumers' list of preferences, and I acknowledge the efforts made on this matter by all those Members who worked personally on this important text.
(HU) Mr President, we must pay particular attention to the interests of consumers during the discussion of the report. Accurate indications and labelling must be sought, because these are the measures by which the added value of the European Union can be displayed for consumers. The current legislation in force allows for derogation. This means competitive disadvantages for the European Union, so the time has come to a legislative revision in line with the present market relations.
The rapporteur may be right in that there is no sufficient evidence for the potential effects of hazardous materials applied. Conversely, maybe the rapporteur is not right, and it would be advisable to examine this issue more closely. It is also important to assess cause and effect relations, if any, between allergic reactions and synthetic fibres and colourants used in textile products. Therefore the issues concerning quality, origin and traceability must be given even higher priority.
Mr President, EU citizens have a right to know the make-up of the clothes they wear and this regulation will allow them to avoid purchasing products containing non-textile parts of animal origin, whether for health, ethical or other considerations. When used in garments, for example as trimmings, such materials are currently not subject to mandatory labelling; most consumers are unaware of this and may not know the exact make-up of the textiles they buy.
EU legislation providing for this already exists for footwear, and it makes sense to provide our consumers with the same level of information when they buy their clothes. Allergy sufferers in particular stand to gain from this proposal, as fur is potentially hazardous to their health, and the Commission must also study the possibility that potentially hazardous materials and chemicals used in textiles may lead to allergic reactions.
Future applications of new textile fibre names must include available scientific data on possible allergic reactions and other adverse effects on human health. It should be stressed that these are balanced proposals which exempt clothes made by self-employed tailors from such labelling requirements.
Vice-President of the Commission. - Mr President, rather than a technical debate, I think this is more of a policy debate within the context of decisions made by the institutions of the European Union - in this case Parliament, the Commission and the Council - to boost the real economy.
The European Commission and the Commissioner for Industry and Entrepreneurship intend to carry on supporting industrial policy and small and medium-sized enterprises, partly so as to provide answers to our citizens on the issue of the quality of the products made by our businesses. The competitiveness of the European economy is also measured in terms of product quality as a factor in the protection of the health of our fellow citizens. That is why this evening, at the end of this debate, the European Commission is renewing its desire to press ahead with origin labelling. As I already announced - and in order to reassure Mr Cancian and all the other honourable Members who have voiced concern about the overly long timescales - I can confirm that we will try to present our work ahead of schedule. In this regard, I confirm that I have authorised my staff to continue down our chosen path, because the Commission has always supported origin labelling both for products made in the European Union and for those that are imported.
This evening's debate has certainly not been fruitless, because Mrs Győri clearly stated that the Council sets great store by the clause we are discussing - which is the key to today's policy debate - and that it is ready to reach a forward-looking rather than a backward-looking agreement with the Commission and Parliament in order to provide our citizens with real answers.
I continue to believe that the traceability issue affects the competitiveness of SMEs and - just as my top priority since being appointed as a European Commissioner has been SME policy, so continuing the work of my predecessor - I intend to continue protecting the health of consumers through quality products which will be the only competitive ones on the international market, because the competitiveness of European Union products is measured in terms of quality. That is why I think it is important to continue working in this direction.
I am satisfied with the agreement reached between the co-legislators. As you well know, Parliament and the Council have to assess it at second reading, but the European Commission intends to seize back the policy initiative and reinvigorate it. In other words, the Commissioner for Industry and Entrepreneurship intends to start work immediately on ensuring the protection of our products, for the sake of the competitiveness of our businesses and the health of our citizens.
Before concluding, I should like to mention our commitment to supporting innovation in the textile and clothing sector. Adjusting legislation is one way of defending our competitiveness, but there are other industrial policy initiatives in the works as well. I will mention just two of them. We are developing measures to support the transfer of research outcomes and their transformation into tangible, marketable products and services. We are also preparing a communication on the fundamental aspects of competitiveness in the fashion industry.
All of this goes towards underlining the need to protect European businesses and the fact that there can be no growth and development, and above all no jobs, in a social and market economy situation in which the market - which is also a fundamental instrument of our European Union - does not pursue a higher and more important goal, namely social policy.
President-in-Office of the Council. - (HU) Let me respond in a few words to the questions concerning the indication of the country of origin, because this was the most exciting part of the debate, and I must say that this issue generated a lively debate not only during the consultation with Parliament but also in the Council, and we discussed this issue at great length.
Since consultations on the horizontal proposal concerning the country of origin in trade policy have not ended yet, it did not seem appropriate for us to create a precedent that would jeopardize the proposal and prejudice the outcome of that debate. We also considered the possibility of establishing a system operating on a voluntary basis for indicating the place of manufacture. In practice this option is already open to operators. But if we laid down this voluntary system in a regulation, without a proper implementation mechanism, it would lead to unjustified burdens and distortions, and that is something we wanted to avoid by all means.
I am positive that the Commission report will assess the effects of a possible system for designating origin, so that the legislators can make a sound decision at a future point.
(IT) (...) I must also express my gratitude to Mr Tajani for his willingness to speed up the work in the Commission aimed at finding a solution on this highly important matter.
(HU) So at the end of the day, it seemed to be a practicable solution to include a review clause in the text, and also settle the topic in a paragraph in the preamble, and it is a great pleasure for me that Mrs Lara Comi, who was the most important representative of the topic today and who is also a pioneer of the issue, has also said that this solution is an acceptable and good solution and can serve as a basis for joint work in the future.
So I would like to thank everybody for this useful debate once again, it is good that now we have a schedule concerning the future as well, and it is very important for us that, as several Members have indicated, we can combat counterfeiting as efficiently as possible and that the European consumer can trust the traceability of textile products.
So on behalf of the Presidency I would like to once again thank the rapporteur, the shadow rapporteur, the chairman of the IMCO committee and his colleagues for their joint efforts aimed at reaching an agreement on this piece of legislation in the second reading, through which the Internal Market of textile products can operate even more efficiently.
rapporteur. - (NL) Mr President, the Committee on Internal Market and Consumer Protection stands for free trade and against protectionism. Protectionism was never the intention behind this proposal, but what it is intended to do is to ensure that modern technologies are used to provide adequate information for the consumer and also to provide accurate information. I also find it nonsensical that some members should say, after the first reading, 'Well, that is over, so now we can carry on regardless', because we in this House know that if we want to carry on as we were and if we want something other than what the Council or the Commission wants, then we will be thwarted in that aim. It is easy to call your attention to this now, but I do think this is the right way forward. I have seen how strongly Mr Tajani has supported our compromise and I call on Minister Györi to be just as strong in his attempts to persuade the Council to accept the positive elements which the study produces and enshrine them in legislation.
If that happens, I think that we will be able to show that we are making laws which are beneficial for our industry, for our consumers and also for us, because we do need to retain public support in Europe.
I thank everyone for their support and once again, Mr Tajani, thank you for your support and I hope that we will have the results of the study as soon as possible. I also hope that the President-in-Office will succeed in persuading the Council that we can set to work in a positive spirit.
I think that the future will show that the course we are now taking is a template, an example for a great number of sectors, a course that is worth the trouble we are taking. No legislation should ever be based on emotions, because that is not what anyone wants. On the other hand, legislation which is underpinned and supported by scientific arguments, with input from all parties, and which will eventually lead to legislation that is acceptable for all, whilst still being workable - now, that will lead to greater prosperity in Europe.
The debate is closed.
The vote will take place on Wednesday, 11 May at 12:30.
Written statements (Rule 149)
We know that on 30 January 2009, the Commission adopted the current proposal on a regulation on textile fibre names and related labelling of textile products. The aim of the proposal is to simplify and improve the existing regulatory framework for the labelling of textile products with a view to encouraging the development and uptake of new fibres. The proposal facilitates the process to adapt legislation to technical progress by transforming the three existing directives into a single regulation, which would avoid transposition of merely technical updates, and shortens the time between the submission of an application and the adoption of a new fibre name.
The majority of Parliament supports the simplification of the existing regulatory framework, which encourages innovation in the textile and clothing sector, whilst allowing fibre users and consumers to benefit more readily from innovative products.
In its position at first reading, adopted on 18 May 2010, Parliament approved 63 amendments with a very large majority, including rules on origin marking, indication of animal-derived materials, use of language-independent symbols and a review clause, but the Council did not accept everything. It is important that it accept several proposals, particularly those on origin marking.
Therefore, we support the majority of the positions adopted here.